

116 HRES 40 IH: Condemning and censuring Representative Steve King of Iowa.
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 40IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mr. Ryan (for himself, Mr. Loebsack, and Mr. Joyce of Ohio) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Representative Steve King of Iowa.
	
 Whereas, on January 10, 2019, in an interview published by the New York Times, Representative Steve King asked, White nationalist, White supremacist, Western civilization—how did that language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization?;
 Whereas Representative King’s comments legitimize White supremacy and White nationalism as acceptable in today’s society;
 Whereas Representative King’s comments are abhorrent to the founding principles of our Nation and our rich history of diversity and tolerance of those whose backgrounds and beliefs have made America the envy of the world; and
 Whereas Representative King’s comments reflect negatively on the House of Representatives: Now, therefore, be it
	
 That— (1)Representative Steve King of Iowa be censured;
 (2)Representative Steve King forthwith present himself in the well of the House of Representatives for the pronouncement of censure; and
 (3)Representative Steve King be censured with the public reading of this resolution by the Speaker. 